Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John M. Guynn on 06/14/22.

Claim 1 (Currently Amended) An anti-corrosion composition, comprising: a carrier that is readily applied to a metal or metal alloy; an electrolytic modifier; and 
ground state metal nanoparticles formed by laser ablation so that at least 99% of the metal nanoparticles have a diameter or length within 30% of a mean diameter or length and ξ-potential with an absolute value of at least 20 mV,
wherein the metal nanoparticles are suspended in the carrier and selected in size and shape to locate at grain boundaries of a metal or metal alloy upon application of the carrier to the metal or metal alloy,
wherein the metal nanoparticles have a maximum concentration of about 100 ppm by weight of the [composition.] composition, 
wherein the ground state metal nanoparticles omit capping agents.

Claim 14 (Currently Amended) An anti-corrosion composition, comprising
a carrier that is readily applied to a metal or metal alloy, wherein the carrier comprise at least one of paint, coating, volatile solvent, or non-volatile solvent;
an electrolytic modifier, wherein the electrolytic modifier is a reducing agent; and
ground state metal nanoparticles formed by laser ablation so that at least 99% of the metal nanoparticles have a diameter or length within 20% of a mean diameter or length and ξ-potential with an absolute value of at least 30 mV,
wherein the metal nanoparticles are suspended in the carrier and selected in size and shape to locate at grain boundaries of a metal or metal alloy upon application of the carrier to the metal or metal alloy,
wherein the metal nanoparticles have a maximum concentration of about 100 ppm by weight of the [composition.] composition,
wherein the ground state metal nanoparticles omit capping agents.

Claim 19 (Currently Amended) An anti-corrosion composition, comprising:
a carrier that is readily applied to a metal or metal alloy;
an electrolytic modifier selected from the group consisting of salts, acids, bases, nitrites, sulfites, phosphites, polyphosphates, polyelectroloytes, and polyampholytes; and
a plurality of ground state metal nanoparticles formed by laser ablation and suspended in the carrier and selected in size and shape to locate at grain boundaries of a metal or metal alloy upon application of the carrier to the metal or metal alloy,
wherein the metal nanoparticles comprise one or more ground state metals selected from the group consisting of silver (Ag®°), gold (Au°), platinum (Pt°), palladium 
(Pd°), rhodium (Rh°), osmium (Os°), ruthenium (Ru°), rhenium (Re°), molybdenum (Mo°), copper (Cuo), iron (Fe°), stainless steel, nickel (Ni°), tin (Sn°), beryllium (Be°),
cobalt (Co°), antimony (Sb°), bismuth (Bi°), lead (Pb°), chromium (Cr°), manganese
(Mn°), zirconium (Zr°), zinc (Zn°), tungsten (W°), titanium (Ti°), vanadium (V°),
lanthanum (La°), cerium (Ce°), heterogeneous mixtures thereof, and alloys thereof,
wherein the electrolytic modifier has a maximum concentration of about 200 ppm by weight of the [composition.] composition,
wherein the ground state metal nanoparticles omit capping agents.

Claim 21 has been canceled. 

In claims 2 and 6-9 change the status identifiers from “(Withdrawn)” to
--(Previously Presented)--. 


The following is an examiner’s statement of reasons for allowance: The above limitation of “wherein the ground state metal nanoparticles omit capping agents” added to independent claims 1, 14 and 19 finds support in paragraph [0013] of applicant’s specification. Said limitation clearly distinguishes applicant’s claims from the applied primary prior-art references to Alocilja et al. (2014/0024026 A1) and Uhlmann et al. (2012/0301531 A1) because Alocilja et al. and Uhlmann et al. both only employ a chemical reduction process to make their metal nanoparticles, wherein said chemical reduction process uses capping agents. The Examiner further incorporates the REMARKS made by applicant in the amendment filed 06/02/22 in his reasons for allowance. It is held that the addition of the above limitations to independent claims 1, 14 and 19 makes the scope of these claims commensurate with applicant’s arguments set forth in said REMARKS. 
Claims 2 and 6-9 have been rejoined.
Finally, the previously made ODP rejection has been dropped because there is insufficient suggestion and motivation within the patented claims (10,774,429) to the limitation of “wherein the ground state metal nanoparticles omit capping agents” as set forth above in newly amended claims 1, 14 and 19 of the pending application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764